UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7631



JOHN NEWMAN MONTGOMERY, JR.,

                                           Petitioner - Appellant,

          versus

NORTH CAROLINA ATTORNEY GENERAL; LARRY SNEAD,
Superintendent,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. James A. Beaty, Jr.,
District Judge. (CA-95-235)


Submitted:   February 6, 1996          Decided:     February 16, 1996


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


John Newman Montgomery, Jr., Appellant Pro Se.      Clarence Joe
DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny the motion for a certificate of probable cause
to appeal and dismiss the appeal on the reasoning of the district

court. Montgomery v. North Carolina Attorney Gen., No. CA-95-235
(M.D.N.C. Sept. 18, 1995). Leave to proceed in forma pauperis is

granted. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process. We deny

the motion for appointment of counsel.




                                                         DISMISSED




                                2